Case 2:19-cv-10717-SVW-JEM Document 44 Filed 03/09/20 Page lofi Page ID #89

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

Carlos Marsh CASE NUMBER:

2:19-cv-10717-SVW-JEM

 

Vv. Plaintiff(s)
2042 Town Square West, LLC; 8454 Stellar Drive,
LLC; Goodwill Industries of Southern California NOTICE OF
MEDIATION DATE
Defendant(s).

 

 

YOU ARE HEREBY NOTIFIED THAT THE PANEL MEDIATOR HAS SCHEDULED A MEDIATION
IN THE ABOVE-CAPTIONED CASE

for April 16, 2020 at 9:30 [Vjam./ [ ]p.m.

LOCATION: USDC 350 W. Ist Street, Los Angeles, CA 90012 4th Floor (ADR Suite - Room 4159)

 

The mediation session must be completed and an ADR-03 Report must be filed on or before the
Court-ordered completion date.

 

 

 

Continuances are not favored and can only be granted by the Mediator up to the Court-ordered completion
date. Absent extraordinary circumstances, parties cannot request a continuance within three (3) business
days of a scheduled mediation.

 

 

 

 

Dated: March 9, 2020 Panel Mediator: Jean M. Lawler
Address: Lawler ADR Services, LLC
106 Standard Street
El Segundo, CA 90245
Phone: 310-683-4332

 

 

ADR-13 (01/12) NOTICE OF MEDIATION DATE Page 1 of 1
